Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 1 of18

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

Case No.

 

Lshae | A Bock

Plaimtifffs)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fil in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-y-

(to be filled in by the Clerk's Office)

MS Budd

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Sa Atfech Mears
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

Nee! Samet! Sencsee! Sem! Sacer” Sie” Neer” Sear” “mare!” “meet” Somme” “oureet! ee! ee”

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to electronic court files. Under this rule,
papers filed with the court should not contain: an individual's full social security number or full birth date; the full name ofa person known to be a
minor; or a complete financial account number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other materials to the Clerk’s Office with
this complaint.

The Clerk will not file a civil complaint unless the person seeking relief pays the entire filing fee (currently $350) and an administrative fee (currently
$50} in advance, or the person applies for and is granted in forma pauperis status pursuant to 28 U.S.C. § 1915. A prisoner who seeks to proceed in
forma pauperis must submit to the Clerk (1} a completed affidavit of poverty and (2) a copy of the trust fund account statement for the prisoner for the
six month period immediately preceding the filing of the complaint, obtained from and certified as correct by the appropriate official of each prison at
which the prisoner is or was confined for the preceding six months, See 28 U.S.C. § 1915(a}{2).

 

If the Judge enters an order granting a prisoner’s application to proceed in forma pauperis, then the order will assess the filing fee (currently $350)
against the prisoner and collect the fee by directing the agency having custody of the prisoner to deduct an initial partial filing fee equal to 20% of the
greater of the average monthly deposits to the prison account or the average monthly balance in the prison account for the six-month period immediately
preceding the filing of the complaint, as well as monthly installment payments equal to 20% of the preceding month’s income credited to the account for
each month that the balance of the account exceeds $10.00, until the entire filing fee has been paid. See 28 U.S.C. § 1915(b). A prisoner who ts
granted leave to proceed in forma pauperis is obligated to pay the entire filing fee regardless of the outcome of the proceeding, and is not
entitled to the return of any payments made toward the fee.

 

 

Page | of E1
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 2 of 18

 

 

Draw k a ~

 

MW
8
y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 3 of 18

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

I. _ The Parties to This Complaint

A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name

All other names by which
you have been known:

ID Number

Current Institution
Address

B. The Defendant(s)

Lshmee) A Bocic

 

NA Hedos”

SCi chester

Seo E yth Street

Cheskke PA igels

City State Zip Code

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if dnown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
_ Name
Job or Title (if known)
Shieid Number
Employer
Address

Defendant No. 2
Name
Job or Title (if known)
Shield Number
Employer
Address

MS Bodd.
Wear dea

NA

Bucks Caray Correchens} Fact lity

a «City State Zip Code

[individual capacity [Horficial capacity

 

OOhA Pee

COrvcectinn a FIC el

vA |
Bure covaty Cucrechiona| fac ihty
Doylestown :

Doy afew pA MA

City "State Zip Code

[A tidividual capacity [official capacity

Page 2 of 1!

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 4 of 18

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

Defendant No. 3

Name Dr C oSS/ oh/ /

 

 

 

 

Job or Title (if known) Meofte Hea / th. dic jexy~

Shield Number M A

Employer Bocks Cont] Correchinel fect lity
Address | r 7

 

Deylotero PA es

City "State ” Zip Code

[A individual capacity [Gitta capacity
Defendant No. 4

Name Jo ha be eC

 

 

 

 

 

 

Job or Title (known) Correcting | fa C/ | it /
Shield Number NA. |
Bamployer BUCES Combs Correchin al Fecchy
Address A val 7
Reyioro wn PA WA.
"City State Zip Code

[rffindividual capacity [Orticiat capacity

Ih. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights. ;

A, Are you bringing suit against (check all that apply):

[ | Federal officials (a Bivens claim)

[¥State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
ed as Fpvin The Wing me diatier& d Wey free & ta
Fake jt be Y being stra rd WW The Relea fT Ch CA. VI Wadden

wes fUmed off FOC Qhave a MN - also Wes en
emotia fly nog ots me fell ol

 

C, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 11

 
 

 

Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 5of18

A WA.

 

 

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21. Page 6 of 18

E.D.Pa, AO Pro Se 14 ( Rev. 04/18} Complaint for Violation of Civil Rights

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

See Attichments

HH. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

[| Pretrial detainee
[| Civilly committed detainee
[ ] Immigration detainee
Convicted and sentenced state prisoner

[| Convicted and sentenced federal prisoner

[| Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

 

Page 4 of £1]

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 7 of 18

E.D.Pa, AO Pro Se £4 ( Rev. 04/18) Complaint for Violation of Civil Rights

C. What date and approximate time did the events giving rise to your claim(s) occur?

Feb Qol¥-3% aot Prragh dolG

dD, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See. Attichments

Vv. Injuries

if you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

MY Meaty) Heel is aot rynt E. suber Prom
headach Suffer Fran SPlol fa sory.
oo TT Cant Move m

Flor

My Germs jaf

| te fog.

finger, Also Schol,< ¢ br m~/ he,
eC

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

rE have. }0 get Sager] On My beer ad An Sle Kins
Mere} for vy mente| Health treet net

Y 182 p90

i

Page 5 of 11
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 8 of 18

 

- What h appered TO Yo: ?-T wey Pre sccbed. th é

Chepho’

edi cativn _ by Dr cassidy. SAL. ped the
T4K ios the “edi cater Tt expeiced head

 

_ Gtbs Gd ‘hell efi s When L Weald pefse fo te 7

Ke ay apedicat in (Sohn doce.) Correcfer! °fGcar

followed bey Gras Dee). Copp ce hima! of AEG
Wald Tura mn] water dll andl (32h Doe) ©
errecfring| OCLC wa2ld STrap me. fo fhe LOsf |

peak. ChE. for heors Gf a ft time Gd UP fo :

day's at 4 time. Dy casndy 4d MS Badd. lad
Dred CFOhn Dee) Coppetinal ohbrer Ib Shrep :

YE. dewa... to thé “hed In Lestera ts Sid Force.

the ag edicct fli IX Cf WMa7fh, LT Cyoh, Doe)
wosl 4 Come 0 The ble ond tel If (Joh, Doe).

Correcting | offer tO He Ke GW) Gf MY). Clopns C-

te refosed ans] aned. (Laefits The & hap Pes Thtan bo

ovr the caanths Cowes, af Booe Canty U6 C6, |
hens [ fac tS, Throvet. We ithe regpesé Ko MS b

 

vdd L£ ic it tel her thar om Ne dlofiva

 

ad the meds De cased) Prescched 12 me WV hes

 

i465 The wring  Unels L Qe pro E fold he- cb

. (7f- The hAtcatins EL wer haves Ghat >

 

Che Ee wWroHt a fice Mees Gu A LF Wes dened

W f We» ftedog wltig yt 0d phe hehewa of.
both.Corre efrdala_| otkiles Ir) Ewes brent

 

 

 

No+cal} do TL safer fn, hollitedean bof Frm

back loSury fron Th hop d be d's, (Jb, Doe.)
correction « |’ OKC Ler ond L+ Goh, hoe | Woof d -

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 9 of 18

 

ake. AN? 4~|

 

any... oat ire oS shoe bed COUm's pe

 

    

 

 

 

2 b fl chore fe a (eign Cass dy Cortjrved
eihald my medal Recards. fh SU duty -
es Cre] ld fe See Whe / L (Be Jean [<i fre bey |
ae dilatjLo Lo, Uha Doe Coo! ehinel Of fica )
World

 

 

 

deny Me acess 10 oedical trectnrt-

 

. Whar TL wb fut O A fh Ofer G7 Chee LOA
Arms 99d. (ey weld hurt tron fae |
Che “a love ti God Chew ) doe. JO on jJalag AI... J
nia hea, Its (Ssvey J ex Perv oe dG. LY! (hea GCLCS
hg lo ahiors Gna. dighe by De Cassidy [yale

one,.comfletty then EL. toll her of fne!s Ie
ef fare oft leo<fro A, d Wes fet uc he f by

 

 

 

yr cas ty Also with The cetosg | of a]
med ilaton Ewes Placed In Bio 15 tre
. Otshaced Chav Dicer boy Nr Cass dy od
Ms Bodd. L+ C50hq Dee) woald tell.
“SOha Dee) Cory & bcre,| ofki te OF to fe |

ed __ AN ad fC de ‘dat pecr tv e (ood. for
¢ hovt GQ ateath When fo Ween BR Ho

 

 

 

t ce lf Water Was Turaed of & bus/ Ly} 30h, |

 

Doe fur a math aad DL wot @ inath ~

ith.«¢. Shower EF aonee & MS Bold on Seurg
OC Cb) lem but She wold NET  G¢C# pect to M1.
New pemblens Oeccer Wy:

mantel Hea [th 1Ssues, fF L relvse Pee . |
Thien opr OV boy botA correct nel OE. 25

 

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 10 of 18

 

 

ne | What  Yoo- - -

 

 

 

 

| De C Sd Gave MC The Wring ae ditefia fey

LIAM Natl he Ith issves And te Wes [he wring
Ked Sv Aber #C4 ing hee ALA the Mom blr

 

L yefosea fo fore (4 $0 Dr cessed Aor) ath
The LP Would Put an@ tn The raion! Chace Cael

 

fixe NCO TOKE The Medi Lelien MOE CA (xf od

 

/ ae SALE. (vo thé OMA ei hé2 yop deluc le

 

eh. SYmath s

 

> Oe Badd Le hed Foc JO f6@ Gaveg per vets
Ms BAL bein hte Whet heft f0 me @heA) _
The. PObrigat Chad 4 d how kath YY C2 kn

 

il officers Wu fre _me f fee rq ned

 

Ike, tetr__Bary trefPry._ ax. }D The Ad Be tae
Chic. Ror She uf orld 20 boy ef. che
3 oho Dee - Shraple & WM 10 tee Sint A VWGapll
force Ne. {0 tae phe Med icctiny Making Me}
wrest hurt od he- Would threw Fee th me tad,

 

waltd ey. me Shotle's wd fer Vth curd

 

 

NE C4Eins Dy aed tation
he | Ded- Would Strape! me tO the hed &

ferte. Med il Gf: “nA halen LAT, factet- boxy Foil
hes Fast Phy sere! ly (Qa / mutt, Aad \WrTh The

 

 

help o£ the. Le wot]! he (p hia buy FOcrins
feed.

 

Wiler OC me Whey EE petoyd [OD te The
CGH

5 Lt wt Re. woll fea me wa the ftiinr
Cha. ac hed, fer (¢ mld izofewe i9,f0 Mt mols A Tod

 

 

 

 

DT yer toe d_ he wed

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 11 of 18

 

[al othiecs to Stlap_me to The bed Gd
face the aeditarin (0 7] Myth 64)”
Ve lod LG) Pee vst | Ther ON HE |
Aq d Fe! Wiurld d21y MC. 6 4d SParerS fer _
Ahvt a Myths LD f<dled seaval grevecs Han
209 Thregh Lee Bupwe (epose TL tum felted > |

Cony ke J Gf Ser Chesft-~ Me LCSC St Io hee

 

 

JELCUER Wha F Ws; Gt eck COP fL, CX
boas! feciLdY NO (Cf Pa Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 12 of 18

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

VIL Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[njo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are aiso known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?
Yes

L | No

if yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedyre?

Yes
] No
[| Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[| Yes
[| No

wr know

If yes, which claim(s)?

 

Page 6 of 11

 
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 13 of 18

E.D.Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights
D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?
Yes

[| No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[| Yes
[| No

E. If you did file a grievance:

1. Where did you file the grievance?

Bucks comb) cop cectina| decility

2. What did you claim in your grievance? A hot heia SWE ppet 17) Th é
Sof pip Chair aba mY Pind I. 0 alsa oper)
ME being Gika The We ) ONC IG HOA

 

3. What was the result, if any?

Nothing at _F (/

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Appecled +0 highes7 leve |

Page 7 of 14
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 14 of 18

 

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.) -

VII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
Ly:
a

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page 8 of 11
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 15 of 18

 

 

E.D.Pa. AO Pro Se 14 ( Rev. 04/18} Complaint for Violation of Civil Rights)
A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? .
[J Yes °
No
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiff(s}
Defendant(s)

 

 

 

2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

[| Yes
[| ‘No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9 of #1
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 16 of 18

E.D,Pa, AO Pro Se 14 ( Rev. 04/12) Complaint for Violation of Civil Rights

[] No

D, If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

 

1. Parties to the previous lawsuit

Plaintiff(s) Buck S (one correction / Loe; I) Ly
Defendant(s) MV A f 7 7

 

2. Court (if federal court, name the district; if state court, name the county and State)

Peder | Phi lode [P, (G
3. Docket or index number

WA

4, Name of Judge assigned to your case
ML.
5. Approximate date of filing lawsuit
QO(F
6. Is the case still pending?

[] Yes

Qo

if no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

settle ment

Page 10 of {1
Case 2:21-cv-00929-GJP Document 2 Filed 03/01/21 Page 17 of 18

E.D,Pa. AO Pro Se 14 ( Rev. 04/18) Complaint for Violation of Civil Rights

IX, Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

 

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served, I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: oo - we- 0 a l

Signature of Plaintiff LQ LS Ue ——

Printed Name of Plaintiff Sh Mae [ BECK

 

 

 

 

 

 

Prison Identification # Ay b> ox
Prison Address Sci chater Oe FE thst
ChOFOK PA (40/3
City ” State Zip Code
B. Yor Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 1E of 11
 

eeuOER
Leer sees

ee
ROS NOS

ee
Vee RSS

SES Re
ee

SONS

/ Le

PES EN:
EROSION Ee
ee

 

 

ee ee
SoS

f : eee
eS

 

 

 

 
